617 So.2d 932 (1993)
Joseph JENKINS
v.
STATE of Louisiana, City of New Orleans, James Stevens, Edward Baldwin, Lyle Trabeau.
No. 93-CC-0796.
Supreme Court of Louisiana.
May 14, 1993.
*933 Denied.
LEMMON, J., concurs. While the decision of the court of appeal is the law of the case on appeal after trial on the merits, relator may reraise the res judicata issue in any application to this Court in the event of an adverse judgment on the merits.
MARCUS, J., would grant the writ.
DENNIS, J., not on panel.